Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 13, 2021, wherein claims 1, 13, and 17 are amended and claims 2-4 and 6 are canceled.  This application is a continuation of PCT/EP2019/052014, filed January 28, 2019, which claims benefit of foreign application EP18153875.2, filed January 29, 2018.
Claims 1, 5, and 7-20 are pending in this application.
Claims 1, 5, and 7-20 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted December 13, 2021, with respect to the rejection of claims 13-15 and 20 under 35 USC 112(b) for including the term “%G” in a context wherein its meaning was indefinite, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove the indefinite term.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted December 13, 2021, with respect to the rejection of claims 1-15 and 17-20 under 35 USC 103 for being obvious over Rozema et al. in view of Han et al., have been fully considered and found to be persuasive to remove the rejection as the amended claims are directed to subject matter for which a finding of unexpected results can be established.  Therefore the rejection is withdrawn.



Applicant’s amendment and arguments, submitted December 13, 2021, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Rozema et al. in view of Han et al. in view of Lajimi et al. in view of Ketterer et al., have been fully considered and found to be persuasive to remove the rejection as the amended claims are directed to subject matter for which a finding of unexpected results can be established.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted December 13, 2021, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Rozema et al. in view of Bannwarath et al. in view of Lajimi et al. in view of Ketterer et al., have been fully considered and found to be persuasive to remove the rejection as the amended claims are directed to subject matter for which a finding of unexpected results can be established.  Therefore the rejection is withdrawn.

	Currently claims 1, 5, and 7-20 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted December 13, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:

	The prior art does not disclose such a reaction.  While the GalNAc cluster ligand of formula Ib recited in claim 1 is disclosed by Rozema et al. US2011/0207799 (of record in previous action) and coupled to a siRNA oligonucleotide, (See p. 34 example 15 of the reference) this coupling was carried out by a different method.  Specifically, example 15 of Rozema uses the reagents N-hydroxysuccinimide and N,N’-dicyclohexylcarbodiimide to activate the carboxyl group as a N-hydroxysuccinimide ester which is then reacted with an amino-modified oligonucleotide.  According to the comparative example on pp. 24-25 of the specification as originally filed, carrying out a coupling reaction in this manner results in the formation of side products from phosphorylation of the sugar moieties, while the claimed method using an O-dicarboxamidouronium such as TNTU does not produce these side products.  Descriptions of these reagents in the art, for example Han et al. and Bannwarath et al. (of record in previous action) do not disclose this advantage.  Therefore Applicant’s disclosure demonstrates an unexpected advantage to using the specific coupling agents recited in the claims, overcoming any prima face case of obviousness based on Rozema et al. or other prior art.

Accordingly, Applicant’s amendment and arguments submitted December 13, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/14/2022